Per Curiam : This is an appeal, upon a certificate of importance, from a judgment of the Appellate Court for the First District affirming the judgment of the- superior court of Cook county for $500, rendered against appellant in an action of assumpsit on a promissory note. In the court below appellant sought to prove that he had signed the note in question merely as surety for his brother, H. O. Skinner, and that the plaintiff had for a valuable consideration extended the time of payment by an agreement with the principal maker, without the consent of appellant. Whether such agreement existed was a disputed question of fact. The jury found against appellant upon this as well as all other issues in the case, and the judgment rendered upon the verdict has been affirmed by the Appellate Court. The affirmance of this judgment by the Appellate Court is final and conclusive of all questions of fact in this court. Appellant made no motion in the trial court to direct a verdict in his favor, and there is no assignment of error argued in this court upon the giving or refusing of instructions or upon the rulings of the trial court upon the introduction of the evidence. There is, therefore, no question saved in this record for the decision of this court. The judgment below is therefore affirmed. Judgment affirmed.